Exhibit 10.1

 

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into as of September
17, 2015, by and between Catasys, Inc., a Delaware corporation (the “Company”)
and Crede CG III, Ltd. (the “Purchaser”).

 

WITNESSETH THAT:

 

WHEREAS, the Company desires to issue 1,543,334 shares of its common stock (the
“Shares”), par value $0.0001 per share (the “Common Stock”), to Purchaser; and

 

WHEREAS, Purchaser desires to purchase from the Company the Shares on the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby agree
as follows:

 

1.

Issuance and Acquisition of the Shares.

 

 

a.

Purchase Price. Subject to the terms and conditions of this Agreement, the
Company agrees to issue to the Purchaser and the Purchaser agrees to acquire
from the Company the Shares, at an aggregate purchase price of $463,000.

 

 

b.

Closing. On the date hereof and subject to the terms and conditions of this
Agreement, the Company shall issue and deliver to the Purchaser and the
Purchaser shall purchase, for the purchase price set forth in Section 1.(a)
hereof, the Shares (the “Closing”). The purchase price shall be paid in
immediately available funds by wire transfer to the bank account of the Company.

 

2.

Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser as follows:

 

 

a.

Organization. The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and is duly qualified
to transact business as a foreign corporation in each other jurisdiction in
which the nature and the character of its business requires such qualification,
except where the failure to so qualify would not have a material adverse effect
on the business, operations, condition (financial or otherwise) of the Company.

 

 

b.

Power and Authority. The Company has the power and authority to execute, deliver
and perform this Agreement and the other documents and instruments contemplated
hereby. The execution, delivery and performance of this Agreement and the
documents contemplated hereby and the consummation of the transactions
contemplated hereby and thereby have been duly authorized and approved by the
Company and its Board of Directors. This Agreement has been, and each of the
other agreements, documents and instruments to be executed and delivered by the
Company will be at the Closing, duly executed and delivered by, and constitute
the legal, valid and binding obligation of the Company enforceable against the
Company in accordance with their terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application relating to creditors’ rights or by the application of equitable
principles when equitable remedies are sought.

 

 

 

c.

Issuance of the Securities. The Shares to be issued hereunder are duly
authorized and, when issued and paid for in accordance with this Agreement, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
liens imposed by the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:     

 

 

a.

Reliance on Exemptions. The Purchase understands that the Shares are being
issued and sold hereby in reliance upon specific exemptions from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and state securities laws and that the Company is relying
upon the truth and accuracy of, and the Purchaser’s compliance with, the
representations, warranties, covenants, agreements, acknowledgments and
understandings of the Purchaser contained in this Agreement in order to
determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Shares.

 

 

b.

Accredited Investor Status. The Purchaser is an “Accredited Investor” as such
term is defined in Regulation D under the Securities Act of 1933, as amended
(the “Securities Act”).

 

 

c.

Experience and Suitability. The Purchaser has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment. The Purchaser is able to bear
the economic risk of an investment in the Shares and is able to afford a
complete loss of such investment.

 

 

d.

Investment Purpose. The Purchaser is acquiring the Shares for his or her own
account for the purpose of investment and not with a view to, or for resale in
connection with, the distribution thereof, nor with any present intention of
distributing or selling the Shares. The Purchaser understands that the Shares
have not been registered under the Securities Act or the securities laws of any
state, and the Purchaser hereby agrees not to make any sale, transfer or other
disposition of any such Shares unless either (i) the Shares first shall have
been registered under the Securities Act and all applicable state securities
laws, or (ii) an exemption from such registration is available, and the Company
has received such documents and agreements from the Purchaser and the transferee
as the Company requests at such time.

 

 

e.

Legends. The Purchaser understands that until the Shares have been registered
under the Securities Act and applicable state securities laws each certificate
representing such Shares shall bear a legend substantially similar to the
following:

 

 

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), or any state securities law
and they may not be sold or otherwise transferred by any person, unless (1)
either (a) a registration statement with respect to such securities shall be
effective under the Act or (b) the company shall have received an opinion of
counsel satisfactory to the company than an exemption from registration under
such Act is then available and (2) there shall have been compliance with all
applicable securities laws.”

 

 

f.

Authority and Non-contravention. The execution and performance hereof violates
no order, judgment, injunction, agreement or controlling document to which the
Purchaser is a party or by which the Purchaser is bound. If an organization, (i)
the Purchaser is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it has been formed; (ii) the Purchaser has the
right and power under its organizational instruments to execute, deliver and
perform its obligations hereunder; (iii) this Agreement has been duly authorized
by all necessary action on the part of all officers, directors, partners,
stockholders and trustees and will not violate any agreement to which the
Purchaser is a party; and (iv) the individual executing and delivering this
Agreement has the requisite right, power, capacity and authority to do so on
behalf of the organization.

 

4.     Miscellaneous.

 

 

a. 

Prior Agreements; Amendments.      This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter hereof. This Agreement shall not be amended except by a writing signed by
both parties or their respective successors or assigns.

 

 

b.

Modifications and Amendments. The terms and provisions of this Agreement may be
modified or amended only by written agreement executed by the parties hereto.

 

 
2

--------------------------------------------------------------------------------

 

 

 

c.

Waivers and Consents. The terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar.

 

 

d.

Headings and Captions. The headings and captions of the various subdivisions of
this Agreement are for convenience of reference only and shall in no way modify,
or affect the meaning or construction of any of the terms or provisions hereof.

 

 

e.

Severability. In the event that any court of competent jurisdiction shall
determine that any provision, or any portion thereof, contained in this
Agreement shall be unenforceable in any respect, then such provision shall be
deemed limited to the extent that such court deems it enforceable, and as so
limited shall remain in full force and effect. In the event that such court
shall deem any such provision, or portion thereof, wholly unenforceable, the
remaining provisions of this Agreement shall nevertheless remain in full force
and effect.

 

 

f.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to the principles
of conflicts of law thereof.

 

 

g.

Counterparts. This Agreement may be executed in one or more counterparts and by
transmission of a facsimile or digital image containing the signature of an
authorized person, each of which shall be deemed and accepted as an original,
and all of which together shall constitute a single instrument. Each party
represents and warrants that the person executing on behalf of such party has
been duly authorized to execute this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Company and the Purchaser on the date first written above.

 

* * * * * * * * *

 

[Signature Page Follows]

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

COMPANY:                                   

 

Catasys, inc.

 

 

 

         

By:

/s/ Susan Etzel                                        

 

Name:

Susan Etzel

Title:

Chief Financial Officer

 

 

 

 

PURCHASER:

 

Crede CG III, Ltd.

 

 

         

By:

/s/ Terren Peizer                                     

 

Name:

Terren Peizer

Title:

Managing Director

 

 

4 